DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 02/26/2021, has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Patent Laid-Open No. 2013-176997on page(s) one  of the specification.
Reference(s) Japanese Patent Laid-Open No. 2013-176997 is a general background reference(s) covering a printing apparatus that pulls out a sheet from a roll sheet and performs printing.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior arts Eiyama et al. US 2018/0257408 A1, Motoyama et al. US 2017/0043596 A1 and Tanabe et al. US 2009/0324314 A1 individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a control unit configured to, upon executing a new print job, cause the conveyance unit to perform a preparatory operation in which the sheet is conveyed in a forward direction and then conveyed in a reverse direction and stopped, wherein if a predetermined condition is met after completion of a previous print job, the control unit causes the conveyance unit to perform the preparatory operation, and if the predetermined condition is not met after completion of a previous print job, the control unit does not cause the conveyance unit to perform the preparatory operation.”
Referring to claims 2-8, it follows that the claim is inherently allowed for being depend on base claim 1.
Referring to claims 9 and 13, the same reasons for allowance provided for claim 1 are applicable herein.
Referring to claims 10-12 and 14-16, it follows that the claims are inherently allowed for being depend on base claims 9 and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675